                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

FRANK D RIVES, JR,                          )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:19-cv-04567-JPH-TAB
                                            )
JOHNNY WILSON,                              )
DENNIS BOYLE,                               )
CHRISTOPHER MYERS,                          )
MARK LUTHER,                                )
JOHN VAHLE,                                 )
MARION COUNTY SHERIFF                       )
DEPARTMENT,                                 )
                                            )
                                            )
                        Defendants.         )

               ORDER SCREENING AMENDED COMPLAINT,
                 DISMISSING DEFICIENT CLAIM, AND
            DIRECTING ISSUANCE AND SERVICE OF PROCESS

      Indiana prison inmate Frank D. Rives, Jr. commenced this 42 U.S.C. §

1983 action on November 8, 2019, alleging five police officers viciously beat

him. Dkt. 2. In forma pauperis status has been granted. Dkt. 11. On

December 9, 2019, the Court screened Mr. Rives’s complaint, allowing his

claims against the individual officers to continue, but dismissing his claims

against the Marion County Sherriff Department. Dkt. 13. The Court gave Mr.

Rives until January 10 to file a motion to reconsider. Id. at 4. In response, Mr.

Rives filed an amended complaint, no longer naming the Marion County

Sherriff Department as a defendant and listing Eskenazi Hospital as a new

defendant Dkt. 18. The amended complaint makes the same allegations as

the prior complaint. Id.
                                        1
      In screening the amended complaint 1 as required by 28 U.S.C. §

1915A(b), the Court finds that the claims against Eskenazi Hospital cannot

proceed. Mr. Rives has sued Eskenazi Hospital under 42 U.S.C. § 1983. Dkt.

18 at 1. “To state a claim under § 1983, a plaintiff must allege the violation of

a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under

color of state law.” L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th

Cir. 2017). Here, the amended complaint contains no facts alleging that

Eskenazi Hospital was acting under the color of state law when it allegedly

deprived Mr. Rives of his rights. Therefore, the claims against Eskenazi

Hospital are DISMISSED. See Reed v. Columbia St. Mary’s Hosp., 782 F.3d

331, 337 (7th Cir. 2015) (affirming dismissal of section 1983 claims against

hospital).

      For the reasons stated in its prior order, dkt. 13, the claims against the

Marion County Sherriff Department are DISMISSED. The clerk is directed to

remove the Marion County Sherriff Department from the caption.

      The section 1983 claims against Officers Johnny Wilson, Dennis Boyle,

Christopher Myers, Mark Luther, and John Vahle shall proceed.

      These are the claims the Court discerns in the amended complaint. If Mr.

Rives believes that additional claims were alleged in the amended complaint but



1In its prior screening order, the Court mistakenly referred to Mr. Rives’s complaint as
an amended complaint. The complaint at dkt. 18 is Mr. Rives’s first amended
complaint.


                                           2
not identified by the Court, he shall have through January 27, 2020, in which

to identify those claims.

      Mr. Rives’s motion for court assistance is GRANTED to the extent that the

clerk shall include an endorsed, but otherwise blank subpoena with Mr. Rives’s

copy of this Order.   Dkt. [15].   It is Mr. Rives’s responsibility to ensure the

subpoena is properly served.

      The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3)

to issue process to defendants Johhny Wilson, Dennis Boyle, Christopher

Myers, Mark Luther, and John Vahle in the manner specified by Rule 4(d).

Process shall consist of the amended complaint, dkt. 18, applicable forms

(Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of

Service of Summons), and this Order.

SO ORDERED.
Date: 12/27/2019




Distribution:

FRANK D RIVES, JR
852403
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

MIAMI E-FILE(COURT USE ONLY)
MIAMI CORRECTIONAL FACILITY (MCF)
Electronic Service Participant – Court Only



                                        3
Johnny Wilson
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

Dennis Boyle
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

Christopher Myers
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

Mark Luther
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

John Vahle
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204




                                 4
